Citation Nr: 1143840	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-44 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a stomach disease.  

4.  Entitlement to service connection for clinical intermittent gastroesophageal reflux (GERD).

5.  Entitlement to service connection for left inguinal herniorrhaphy, claimed as bilateral groin condition (testicle).

6.  Entitlement to service connection for a groin scar.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a prostate disorder.

9.  Entitlement to service connection for a heart disorder, including as secondary to service-connected diabetes mellitus.

10.  Entitlement to service connection for a psychiatric disorder, including as secondary to service-connected disabilities.

11.  Entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus.

12.  Entitlement to service connection for peripheral neuropathy of the left upper neuropathy as secondary to service-connected diabetes mellitus.

13.  Entitlement to service connection for hypertension as secondary to diabetes mellitus.

14.  Entitlement to service connection for fecal incontinence as secondary to diabetes mellitus.

15.  Entitlement to service connection for urinary incontinence as secondary to diabetes mellitus.

16.  Entitlement to service connection for an eye disorder as secondary to diabetes mellitus.

17.  Entitlement to service connection for a kidney disorder as secondary to diabetes mellitus.

18.  Entitlement to an initial disability rating in excess of   20 percent for diabetes mellitus.

19.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

20.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

21.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

22.  Entitlement to an initial disability rating in excess of 10 percent for peripheral vascular disease of the right lower extremity, claimed as circulatory problems.

23.  Entitlement to an initial disability rating in excess of 10 percent for peripheral vascular disease of the left lower extremity, claimed as circulatory problems.

24.  Entitlement to an initial compensable disability rating for residual scars due to multiple sebaceous cysts on the scrotum.

25.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1968 to May 1970.     

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in St. Petersburg, Florida, which forwarded his appeal to the Board.  

Issues 1, 2, 8 and 10-25 are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in Korea in a unit determined to have operated in an area in or near the Korean DMZ and during a time period during which the presumption of exposure to Agent Orange is applicable; therefore, he is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  There is medical evidence of a current diagnosis of clinical intermittent GERD.

3.  There is probative evidence against a link between the Veteran's clinical intermittent GERD and his military service.

4.  There is competent evidence against a link between the Veteran's left inguinal herniorrhaphy and his military service.

5.  There is competent evidence against a link between the Veteran's groin scar and his military service.

6.  There is medical evidence of a current diagnosis of a back disorder.

7.  There is no evidence of a back disorder or symptomatology thereof during service, within one year of service, or for many years thereafter.

8.  There is no evidence of a link between the Veteran's back disorder and his military service.

9.  The Veteran has a currently diagnosed disability of coronary artery disease status post coronary artery bypass graft (CABG) surgery.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A left inguinal herniorrhaphy was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  A groin scar was not incurred in or aggravated by service.  38 U.S.C.A.
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  A back disorder was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

5.  The criteria for service connection for coronary artery disease as due to exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in April 2009, June 2009, and July 2009.  The letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Furthermore, the April 2009, June 2009, and July 2009 VCAA letters from the RO further advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The RO also correctly issued the April 2009, June 2009, and July 2009 VCAA notice letters prior to the September 2009 and January 2010 adverse determinations on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs), VA treatment records, medical treatment records from the Social Security Administration (SSA).  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted numerous statements in support of his claims.  Additionally, he was provided VA examinations in connection with his claims.  

The Board acknowledges the lack of a VA examination regarding the etiology of the Veteran's back disorder; however, such an examination is unnecessary in this case.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Here, with respect to the back disorder, there is no evidence of a disability or symptomatology thereof in service or a presumptive disability within one year after discharge from service.  The Veteran also has not alleged any event, injury, or disease that may be the cause for his back disorder.  Further, there is no medical evidence indicating a link between any current back disorder and service or the continuity of symptomatology of disability since service.  Thus, the second and third elements of McLendon are not met and a VA examination to establish a nexus is not required.  Therefore, there is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Moreover, effective February 24, 2011, under 38 C.F.R. § 3.307(a)(6)(iv), the presumption of herbicide exposure is extended to any Veteran who served between April 1, 1968, and August 31, 1971, in a unit that VA or the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

Further, effective August 31, 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease to the list of diseases associated with exposure to herbicide.  The term "ischemic heart disease" includes, but is not limited to, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the U.S. Court of Appeals for Veterans Claims (Court) has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  GERD

In this case, the Veteran asserts that his GERD had its onset during service.  

As previously noted, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in May 2009 provided a diagnosis of clinical intermittent GERD.  Thus, there is sufficient evidence of a current disorder.  Consequently, the determinative issue is whether the Veteran's GERD is somehow attributable to his military service.  See Watson, supra.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.  It is in this critical respect that the Veteran's claim fails.

A review of the Veteran's STRs reveals complaints of gastrointestinal symptoms such as diarrhea and stomach cramps in September 1969 and February 1970.  There is no evidence of any complaints of, or treatment for, GERD or symptomatology thereof.  

Post-service, evidence of record reflects that the Veteran was initially diagnosed with GERD in September 2001.  See VA treatment records dated in September 2001.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

With regard to continuity of symptomatology, the Veteran has not asserted that he has suffered with GERD or symptomatology thereof since service.  In fact, during the May 2009 VA examination, he reported the onset of his GERD as 20 to 25 years prior to the examination, placing the onset of his GERD to between 1974 to 1979, several years after his discharge from service.  Furthermore, no treatment records concerning complaints of, or treatment for, GERD dated prior to 2001 have been submitted in support of the Veteran's assertions of continuity of symptomatology.  The Veteran also has never reported to his physicians that his current GERD may be related to his symptoms he experienced during service.  Thus, the Board finds no evidence of non-chronic GERD in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current GERD and his active military service, the findings of the May 2009 VA examiner provide strong evidence against the claim.  Specifically, the VA examiner opined that the Veteran's GERD is not caused by or a result of his military service.  The VA examiner indicated that the medical evidence of record shows initial evaluation of abdominal pain and diagnosis of GERD in 2001, with a gap of 30 years since discharge from service service without gastric complaint.  Thus, the VA examiner opined, it is highly unlikely that the Veteran's current GERD would be related to service.  Since there is no contrary medical examination of record, the Board finds that the May 2009 VA examination report is entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of GERD over time and received treatment for such symptoms, he is not competent to render an opinion as to the medical etiology of his current GERD, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Cromer v. Nicholson, 19 Vet. App. 215, 217-18.  


B.  Left Inguinal Herniorrhaphy and Groin Scar

In this case, the Veteran asserts that his left inguinal herniorrhaphy and groin scar were incurred in service.

As previously noted, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in June 2009 provided a diagnosis of left inguinal herniorrhaphy for a left inguinal hernia.  Thus, there is sufficient evidence of a current disorder.  Consequently, the determinative issue is whether the Veteran's left inguinal herniorrhaphy and groin scar are somehow attributable to his military service.  See Watson, supra.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.  It is in this critical respect that the Veteran's claim fails.

In this case, during the June 2009 VA examination, the Veteran reported that he developed a left inguinal hernia in 1972 while working in a private factory.  He subsequently underwent a left inguinal herniorrhaphy.  At the time of the examination, there was no hernia present.  

Because the Veteran's left inguinal herniorrhaphy and residual scar were incurred in 1972, following his discharge from service in 1970, there is no nexus between these two disabilities and his military service.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of a left inguinal herniorrhaphy and residual groin scar over time, he is not competent to render an opinion as to the medical etiology of his current left inguinal herniorrhaphy and residual groin scar, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53; Cromer, 19 Vet. App. at 217-18.  

C.  Back Disorder

In this case, the Veteran asserts that his back disorder had its onset during service.  

As previously noted, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, VA treatment records dated in February 2000 show mild degenerative changes involving the L4-L5 interspace, with mild facet joint arthritis at the L5-S1 level.  Thus, there is sufficient evidence of a current back disorder.  Consequently, the determinative issue is whether the Veteran's back disorder is somehow attributable to his military service.  See Watson, supra.  See, too, Maggitt, 202 F.3d at 1375; D'Amico, 209 F.3d at 1326; Hibbard, 13 Vet. App. at 548; and Collaro, 136 F.3d at 1308.  It is in this critical respect that the Veteran's claim fails.

A review of the Veteran's STRs reveals no complaints of, or treatment for, a back injury, back disorder or symptomatology thereof.

Post-service, evidence of record reflects that the Veteran was initially found to have mild degenerative change in his lumbar spine in February 2000.  See VA treatment records dated in February 2000.  As noted above, Federal Circuit Court has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim.  Maxson, 230 F.3d at 1333.  

With regard to continuity of symptomatology, the Veteran has not asserted that he has suffered with a back disorder or symptomatology thereof since service.  Furthermore, the Veteran has submitted no evidence concerning complaints of, or treatment for, a back disorder prior to 2000 in support of his assertions of continuity of symptomatology.  Additionally, the Veteran has never related his current back disorder to any event or injury during service.  Thus, the Board finds no evidence of non-chronic back disorder in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current back disorder and his active military service, no medical evidence supports the assertion that the disorder is linked to his service.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  Specifically, no post-service medical records obtained by VA or submitted by the Veteran link his back disorder to service.  Since there is no contrary medical examination of record, the Board finds that these medical treatment records are entitled to great probative weight and provides negative evidence against the claim for service connection.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of a back disorder over time and received treatment for such symptoms, he is not competent to render an opinion as to the medical etiology of his current back disorder, absent evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert, 1 Vet. App. at 53; Cromer, 19 Vet. App. at 217-18.  

D.  Heart Disorder

In this case, the Veteran asserts that his currently diagnosed heart disorder was incurred in service, including as due to exposure to Agent Orange during his period of service in Korea.  

As already discussed above, the threshold criterion for service connection is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination dated in May 2009 provided a diagnosis of coronary artery disease.  Thus, the evidence of record confirms that the Veteran currently has a heart disorder, including coronary artery disease.

In service, the Veteran's STRs show complaints of dyspnea and chest pain in November 1968.  An X-ray of the chest at the time showed fibrous calcific disease at the right apex with calcification in the right hilus, but there was no evidence of active infiltrate.  The configuration of the heart was normal.  In July 1969, the Veteran complained of chest pains, mostly in the sternum area, that felt like pressure, and difficulty breathing.  The diagnostic impression was hyperventilation syndrome.

Post-service, a VA treatment record dated in September 2001 shows treatment for angina.  An April 2004 VA treatment record noted a history of coronary artery disease and angina in 2001.  An April 2002 VA test revealed coronary artery disease and mild left ventricular dysfunction with wall motion abnormalities.  Private treatment records show heart treatment in April 2009.  

With respect to presumptive service connection due to herbicide or Agent Orange exposure, the Veteran's SPRs confirm he served in Korea for the period of April 1969 to May 1970, within the time period outlined above to which the presumption of herbicide exposure is applicable.  He was assigned to the 17th Infantry of the 7th Infantry Division, which is a unit that has been determined by the DoD to have operated in an area in or near the Korean DMZ.  Therefore, under DOD guidelines, the Veteran is presumed to have been exposed to herbicides as a result of his service in Korea.  C.F.R. § 3.307(a)(6)(iv).

Furthermore, as discussed above, in August 2010, VA amended the applicable herbicide regulation, 38 C.F.R. § 3.309(e), to add ischemic heart disease (including atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery) to the list of diseases associated with exposure to herbicide.  Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at §3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service in order to warrant the presumption of service connection.

Thus, based on the analysis above, the Board finds that the Veteran currently has coronary artery disease, and that the criteria for service connection for coronary artery disease as due to exposure to herbicides have been met.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.	


ORDER

Service connection for clinical intermittent GERD is denied.

Service connection for left inguinal herniorrhaphy is denied.

Service connection for a groin scar is denied.

Service connection for a back disorder is denied.

Service connection for a heart disorder is granted.


REMAND

Before addressing the merits of the issues currently on appeal, the Board finds that additional development of the evidence is required.

Initially, a remand is necessary to obtain VA treatment records dated from November 2009 to the present.  The Veteran has alleged that he continues to receive treatment at the VA medical center (VAMC) for the disabilities currently on appeal.    However, a review of the claims file reveals that these treatment records have not been obtained.  These treatment records may be relevant to the Veteran's claims for service connection and for increased ratings.  

Additionally, the Veteran also submitted VA Forms 21-4142 in April 2009, February 2010, and May 2010 with the names and addresses of private physicians who have treated him for the disabilities currently on appeal.  Specifically, in April 2009, the Veteran submitted a VA Form 21-4142 identifying B. Betancourt, M.D., as a treating physician.  While the Board notes that some of this physician's treatment records have been associated with the Veteran's claims file, a complete copy of treatment records from this physician has not been obtained.  Further, in February 2010 and May 2010, the Veteran identified J. Lopez Batalla, M.D., as another physician who is currently treating him.  These records also have not been obtained.

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R.  §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Moreover, VA has a duty to make reasonable efforts to obtain relevant records, including private records that the claimant adequately identifies, and notify the claimant of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Because any treatment that the Veteran has received may be relevant to his claims for service connection and increased ratings, the AOJ should attempt to obtain these records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  Thus, a remand is warranted to obtain these records.

Next, VA examinations are needed to determine the current nature, severity, and etiology of the Veteran's alleged bilateral hearing loss, tinnitus, stomach disease, prostate disorder, psychiatric disorder as secondary to service-connected disabilities, peripheral neuropathy of the bilateral upper extremities, hypertension as secondary to service-connected diabetes mellitus, fecal incontinence as secondary to diabetes mellitus, urinary incontinence as secondary to diabetes mellitus, eye disorder as secondary to diabetes mellitus, and kidney disorder as secondary to diabetes mellitus.  In this regard, in disability compensation (service-connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence of in-service incurrence or aggravation of a disease or injury, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Furthermore, secondary service connection shall be awarded when a disability "is proximately due to or the result of a service- connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

In this case, the Veteran asserts that his bilateral hearing loss, tinnitus, stomach disease, and prostate disorder resulted from his service.  Specifically, with regard to his bilateral hearing loss and tinnitus, the Veteran asserts that he incurred these disorders due to exposure to noise in service.  In this regard, the Veteran is competent to report symptoms and injuries during service.  38 C.F.R.
§ 3.159(a)(2).  Such competent statements should be taken into account in a claim for service connection.  He also has been diagnosed with bilateral hearing loss and complained of current tinnitus.

With regard to his stomach disease, his STRs show treatment for diarrhea and other gastrointestinal symptomatology, including stomach cramps, on three separate occasions on March 1969, September 1969, and February 1970 during service.  Post-service VA treatment records show treatment for gastritis.

With regard to the Veteran's alleged prostate disorder, a June 2009 VA examiner indicated that the prostate examination showed a normal prostate.  However, since the June 2009 VA examination, VA treatment records associated with the claims file have shown that the Veteran has an enlarged prostate.  See VA treatment records dated in January 2002 and October 2003.  Moreover, during service in September 1969 and November 1969, the Veteran complained of, and was treated for, symptoms that may be associated with a prostate disorder, and was provided a diagnostic impression of prostatitis.

Thus, given evidence of complaints of, or treatment for, in-service exposure to noise and gastrointestinal and prostate symptomatology during service, and evidence of current bilateral hearing loss, tinnitus, a stomach disease, and a prostate disorder, VA examinations are necessary to determine whether these disorders exist, and if so, whether they were incurred in service.

In addition, VA examinations are necessary to determine to determine the nature and etiology of any psychiatric disorder, peripheral neuropathy of the bilateral upper extremities, hypertension, fecal incontinence, urinary incontinence, eye disorder, and kidney disorder, including whether any such disorder are the result of, or have been aggravated by, his service-connected diabetes mellitus and other service-connected disabilities, and to obtain complete and detailed rationales to any such medical nexus opinions provided.  

In this regard, with respect to the alleged psychiatric disorder, while a May 2009 VA examiner indicated that the Veteran did not have an existing psychiatric disorder, VA treatment records nevertheless indicate a diagnostic impression of anxiety and complaints of episodes of panic.  See VA treatment records dated in September 2001 and December 2001.  Moreover, the Veteran's spouse submitted a statement in October 2010 indicating that the Veteran's psychiatric disorder, which resulted from his service-connected disabilities, has worsened.  Thus, a VA examination is necessary to determine whether any psychiatric disorder exists, and if so, whether any such disorder resulted from, or has been aggravated by, the Veteran's service-connected disabilities.

With regard to the peripheral neuropathy of the bilateral upper extremities, a July 2009 VA examiner found no evidence of peripheral neuropathy related to diabetes mellitus in the upper extremities.  However, the Veteran has since contended that he continues to receive treatment at a VAMC for all the disabilities on appeal, thus implying that he in fact has a diagnosis of peripheral neuropathy in his upper extremities.  Since it has been over two years since the last examination to determine whether this disorder exists, and the Veteran contends his diabetes mellitus has worsened, the Board finds that an updated VA examination should be provided to determine whether the Veteran currently has peripheral neuropathy in his upper extremities, and if so, whether this disorder resulted from, or was aggravated by, his diabetes mellitus.

The Veteran also should be provided a VA examination of his hypertension, fecal incontinence, and urinary incontinence to determine whether these disorders were caused or aggravated by his diabetes mellitus.  The Board notes that the Veteran was provided VA examinations in July 2009 to determine the etiology of these disabilities.  However, while the July 2009 VA examiners indicated that these disorders were not caused by the Veteran's diabetes mellitus, they did not opine as to whether these disorders were aggravated by his service-connected diabetes mellitus.  As noted earlier, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See Allen, 7 Vet. App. at 446.

With regard to the Veteran's claim that his eye disorder and kidney disorders are secondary to his service-connected diabetes mellitus, the Board also finds that updated VA examinations should be provided.  With regard to the eye disorder as secondary to service-connected diabetes mellitus, an August 2009 VA examiner provided the diagnoses of refractive error, mild dry eyes, bilateral senile cataracts, and glaucoma suspect (increased cup/disc).  The August 2009 VA examiner opined that these eye disorders were not caused by or a result of diabetes mellitus.  However, he did not opine as to whether these eye disorders were aggravated by the Veteran's service-connected diabetes mellitus.  See Allen, supra, 7 Vet. App. at 446.

With respect to the alleged kidney disorder as secondary to service-connected diabetes mellitus, an August 2010 VA examiner indicated that the testing completed in August 2009 and October 2009 showed the elevation of microalbumin to be below 30, which meant the Veteran did not have diabetic nephropathy.  However, the microalbumin level in August 2009 was 28.4 mg/L, close to 30, and the Board finds that updated testing results are necessary to make a determination on this issue.  Furthermore, a review of the Veteran's treatment records shows that he has had kidney stones in the past.  See VA treatment record dated in January 1998.  Additionally, the Veteran has contended that he continues to receive treatment at a VAMC for all the disabilities on appeal, thus implying that he in fact has a diagnosis of a kidney disorder.  Thus, the Board finds that an updated examination of the kidneys would be helpful in determining whether any current kidney disorder exists, and if so, whether any such disorder resulted from, or has been aggravated by, the service-connected diabetes mellitus.  

Finally, VA examinations are needed to determine the current nature, extent, and severity of the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, peripheral vascular disease of the bilateral lower extremities, and residual scars due to multiple sebaceous cysts on the scrotum.  The Veteran contended that his service-connected disabilities have increased in severity in his VA Form 9 dated in October 2010.  Thus, updated VA examinations are necessary to determine whether increased ratings are warranted.

Additionally, a review of the claims file indicates that the last VA examinations pertaining to these disabilities were performed in June 2009 and July 2009, over two years ago.  More current examinations would be helpful in deciding the Veteran's appeal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  As such, VA is required to afford a Veteran contemporaneous VA examinations to assess the current nature, extent and severity of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to the Veteran's claim for entitlement to a TDIU, the Board finds this issue to be inextricably intertwined with any questions regarding his entitlement to service connection and increased ratings, as a finding that service connection and increased ratings are warranted may well have an impact on the TDIU claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the Board cannot fairly proceed in adjudicating this issue until any outstanding matter with regard to the Veteran's claims for service connection and increased ratings have been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate VA medical center (VAMC) any relevant medical treatment records pertaining to the disabilities currently on appeal from November 2009 to the present.  

The AOJ also should obtain private treatment records from B. Betancourt, M.D., and from J. Lopez Batalla, M.D., as identified and authorized by the Veteran.  Also request that the Veteran submit authorizations to release records of any other private treatment he has received and/or currently receives for his disabilities on appeal, or submit any such private treatment records that are in his possession.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and etiology of bilateral hearing loss and tinnitus.  The claims file must be made available for review of his pertinent medical history and lay statements alleging exposure to acoustic trauma during service. 

The examinations should include any necessary diagnostic testing or evaluation, particularly an audiogram for the ears.  The results of the audiograms should be specifically indicated.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has hearing loss and/or tinnitus in either or both ears, and if so, whether it is at least as likely as not (50 percent or more probable) any current hearing loss and/or tinnitus is/are caused or aggravated by the Veteran's active military service.  In making this determination, the examiner's attention is directed to the Veteran's lay statements indicating that his current bilateral hearing loss and tinnitus resulted from exposure to acoustic trauma during service.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claims.

3.  Also arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and etiology of any stomach disease.  The claims file must be made available for review of his pertinent medical history. 

The examinations should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has a stomach disease, including gastritis, and if so, whether it is at least as likely as not (50 percent or more probable) any such stomach disease was caused or aggravated by the Veteran's active military service.  In making this determination, the examiner's attention is directed to the Veteran's service treatment records showing treatment for diarrhea, stomach cramps, and other symptomatology in March 1969, September 1969, and February 1970.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

4.  Also arrange for the Veteran to undergo a VA examination by an appropriate specialist to determine the nature and etiology of any prostate disorder.  The claims file must be made available for review of his pertinent medical history. 

The examinations should include any necessary diagnostic testing or evaluation.  Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate whether the Veteran currently has a prostate disorder, including prostatitis or enlarged prostate, and if so, whether it is at least as likely as not (50 percent or more probable) any such prostate disorder was caused or aggravated by the Veteran's active military service.  In making this determination, the examiner's attention is directed to the Veteran's service treatment records showing treatment for urges for frequent urination in September 1969 and November 1969, and a noted diagnostic impression of prostatitis in September 1969.
 
The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and discuss why this is not possible or feasible. 

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.

5.  Arrange for the Veteran to undergo VA psychiatric examination, by an appropriate specialist, to determine the nature and etiology of any current psychiatric disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a psychiatric disorder?

(b)  If so, is the Veteran's current psychiatric disorder at least likely as not proximately due to, or the result of, his service-connected disabilities, which includes diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, peripheral vascular disease of the bilateral lower extremities, and residual scars due to multiple sebaceous cysts on the scrotum?

(c)  Alternatively, if the VA examiner finds that the Veteran's psychiatric disorder is not due to his service-connected disabilities as mentioned above, the VA examiner is requested to state whether the Veteran's psychiatric disorder is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected disabilities as mentioned above?  

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed psychiatric disorder.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

6.  Arrange for the Veteran to undergo VA neurological examination, by an appropriate specialist, to determine the nature and etiology of any current peripheral neuropathy in the upper extremities.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have peripheral neuropathy in either or both of his upper extremities?

(b)  If so, is the Veteran's current peripheral neuropathy of the upper extremities at least likely as not proximately due to, or the result of, his service-connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds that the Veteran's peripheral neuropathy is not due to his service-connected diabetes mellitus, the VA examiner is requested to state whether the Veteran's peripheral neuropathy is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus?  

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed peripheral neuropathy.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

7.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current hypertension.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have hypertension?

(b)  If so, is the Veteran's current hypertension at least likely as not proximately due to, or the result of, his service-connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds that the Veteran's hypertension is not due to his service-connected diabetes mellitus, the VA examiner is requested to state whether the Veteran's hypertension is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus?  

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed hypertension.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

8.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current fecal incontinence.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have fecal incontinence?

(b)  If so, is the Veteran's current fecal incontinence at least likely as not proximately due to, or the result of, his service-connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds that the Veteran's fecal incontinence is not due to his service-connected diabetes mellitus, the VA examiner is requested to state whether the Veteran's fecal incontinence is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus?  

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed fecal incontinence.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

9.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current urinary incontinence.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have urinary incontinence?

(b)  If so, is the Veteran's current urinary incontinence at least likely as not proximately due to, or the result of, his service-connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds that the Veteran's urinary incontinence is not due to his service-connected diabetes mellitus, the VA examiner is requested to state whether the Veteran's diabetes mellitus is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus?  

(d)  Or is it at least as likely as not that the Veteran's urinary incontinence was incurred in service?  In making this determination, the examiner is asked to consider the Veteran's service treatment records showing in-service treatment for urges to urinate frequently in September 1969 and November 1969.

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed urinary incontinence.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

10.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current eye disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have any eye disorder, including glaucoma and cataracts?

(b)  If so, is the Veteran's current eye disorder at least likely as not proximately due to, or the result of, his service-connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds that the Veteran's eye disorder is not due to his service-connected diabetes mellitus, the VA examiner is requested to state whether the Veteran's eye disorder is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus?  

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed eye disorder(s).  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

11.  Arrange for the Veteran to undergo VA examination, by an appropriate specialist, to determine the nature and etiology of any current kidney disorder.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.  

The examination should include any necessary diagnostic testing or evaluation.  

Based on a physical examination and comprehensive review of the claims file, the examiner is asked to indicate the following:

(a)  Does the Veteran currently have a kidney disorder, including diabetic nephropathy and kidney stones?

(b)  If so, is the Veteran's current kidney disorder at least likely as not proximately due to, or the result of, his service-connected diabetes mellitus?

(c)  Alternatively, if the VA examiner finds that the Veteran's kidney disorder is not due to his service-connected diabetes mellitus, the VA examiner is requested to state whether the Veteran's kidney disorder is aggravated by [i.e., permanently increased in severity beyond the natural progression as a result of] his service-connected diabetes mellitus?  

In offering any opinion, the examiner must consider the full record, to include all medical and lay evidence of record regarding the Veteran's claimed kidney disorder.  The rationale for any opinion offered should be provided.  

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for service connection.  

12.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected diabetes mellitus.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology manifested by the diabetes mellitus, including whether it requires insulin, and if so, the frequency of use of insulin; any restricted diet, oral hypoglycemic agent, and/or regulation of activities; any episodes of ketoacidosis or hypoglymic reactions; any hospitalizations, and the frequency of such hospitalizations; the frequency of visits to a diabetic care provider; any loss of weight and/or strength; and any complications due to the diabetes mellitus.

Finally, the examiner should indicate the effect the Veteran's diabetes mellitus disability has on his ability to obtain and maintain gainful employment.  In making this determination, the examiner's attention is directed to the Veteran's contentions that his service-connected disabilities cause him to be unemployable and a statement from the Veteran's physician indicating that he is unemployable.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.

13.  Schedule the Veteran for a VA neurological examination to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral lower extremities.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology manifested by the peripheral neuropathy of the bilateral lower extremities, including whether it is mild, moderate, moderately severe, or severe with marked muscular atrophy; and whether there is any evidence of foot dangle and drop, inability to move the muscles below the knee, and/or lost or weakness of flexion of the knees.  

Finally, the examiner should indicate the effect the Veteran's peripheral neuropathy of the bilateral lower extremities has on his ability to obtain and maintain gainful employment.  In making this determination, the examiner's attention is directed to the Veteran's contentions that his service-connected disabilities cause him to be unemployable and a statement from the Veteran's physician indicating that he is unemployable.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.

14.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected peripheral vascular disease of the bilateral lower extremities.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology manifested by the peripheral vascular disease of the bilateral lower extremities, including any claudication on walking, the distance walked at which such claudication occurs, and the level grade and speed at which such walking occurs; any diminished peripheral pulses or ankle/brachial index of 0.4 to 0.9, or less; any trophic changes, such as thin skin, absence of hair, or dystrophic nails; any persistent coldness of the extremities; and any evidence of ischemic limb pain at rest and deep ischemic ulcers.

Finally, the examiner should indicate the effect the Veteran's peripheral vascular disease of the bilateral lower extremities has on his ability to obtain and maintain gainful employment.  In making this determination, the examiner's attention is directed to the Veteran's contentions that his service-connected disabilities cause him to be unemployable and a statement from the Veteran's physician indicating that he is unemployable.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.

15.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected scars due to multiple sebaceous cysts on the scrotum.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history, including, in particular, any records of recent treatment.

The examination should include any diagnostic testing or evaluation deemed necessary.  The examiner is asked to identify and describe any current symptomatology, including the number of scars present that are painful or unstable.  

Finally, the examiner should indicate the effect the Veteran's residual scars due to multiple sebaceous cysts on the scrotum have on his ability to obtain and maintain gainful employment.  In making this determination, the examiner's attention is directed to the Veteran's contentions that his service-connected disabilities cause him to be unemployable and a statement from the Veteran's physician indicating that he is unemployable.

The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for an increased rating.

16.  After completion of the above, the AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

17.  Following completion of the above, readjudicate the claims for entitlement to service connection for bilateral hearing loss; tinnitus; a stomach disease; a prostate disorder; a psychiatric disorder, including as secondary to service-connected disabilities; peripheral neuropathy of the right upper extremity as secondary to service-connected diabetes mellitus; peripheral neuropathy of the left upper neuropathy as secondary to service-connected diabetes mellitus; hypertension as secondary to diabetes mellitus; fecal incontinence as secondary to diabetes mellitus; urinary incontinence as secondary to diabetes mellitus; an eye disorder as secondary to diabetes mellitus; and a kidney disorder as secondary to diabetes mellitus; and claims for entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus; entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral vascular disease of the right lower extremity, claimed as circulatory problems; entitlement to an initial disability rating in excess of 10 percent for peripheral vascular disease of the left lower extremity, claimed as circulatory problems; entitlement to an initial compensable disability rating for residual scars due to multiple sebaceous cysts on the scrotum; and entitlement to a TDIU in light of the VA examinations provided and any additional evidence received since the statement of the case in September 2010.  If the claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must 

be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


